Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 05, 2020

The Court of Appeals hereby passes the following order:

A20A1682. JIMELL RAHEEN BROWN v. STATE OF GEORGIA, EX REL.
    CRAIG FRASER, DISTRICT ATTORNEY.

      In this forfeiture action, the trial court entered a final order and judgment and
an order for the sale and distribution of the forfeited property on December 20, 2019.
Claimant Jimell Brown filed a notice of appeal on February 5, 2020. We lack
jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer appellate jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Brown’s
notice of appeal was untimely filed 47 days after entry of the orders he seeks to
appeal. Consequently, we lack jurisdiction over this untimely appeal, which is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/05/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.